UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
JAMES J. NICOSIA,

                            Plaintiff,
                                                     ORDER
          -against-                                  18-CV-7305(JS)(GRB)

SUFFOLK COUNTY CORRECTIONAL
FACILITY RIVERHEAD,

                         Defendant.
---------------------------------------X
APPEARANCES:
For Plaintiff:      James J. Nicosia, pro se
                    631173
                    Suffolk County Correctional Facility
                    110 Center Drive
                    Riverhead, NY 11901

For Defendant:        No appearance

SEYBERT, District Judge:

          On December 21, 2018, incarcerated pro se plaintiff

James J. Nicosia (“Plaintiff”) filed a Complaint in this Court

together with an application to proceed in forma pauperis.            Upon

review of the declarations in support of the application to proceed

in forma pauperis, the Court finds that Plaintiff is qualified by

his financial status to commence this action without prepayment of

the filing fee.   Accordingly, Plaintiff’s application to proceed

in forma pauperis is GRANTED.

          Pursuant    to   the   Court’s   January   23,   2012   Order   of

Consolidation in Butler, et al. v. DeMarco, et al., No. 11-CV-2602

(JS)(GRB) (the “Consolidated Action”), the Court has reviewed the
instant Complaint and finds that it relates to the subject matter

of the Consolidated Action.     (See Order of Consol., Consol. Action

Docket Entry 327.)    Accordingly, this action shall be consolidated

with the Consolidated Action.          This affects Plaintiff in the

following ways:

        1.   Plaintiff in this action shall become a member of the
             certified classes in Butler (11-CV-2602);1

 1The   classes are defined as follows:

             (1) [A]n Injunctive Class comprised of all
             persons who, now or at any time in the future,
             are or will be detainees or prisoners in the
             custody   of  the   Suffolk  County   Sheriff=s
             Department and housed in the SCCF [Suffolk
             County Correctional Facility], with separate
             subclasses for those persons detained in
             Riverhead and Yaphank; and

             (2) [A] Damages Class comprised of all persons
             who are or were detainees or prisoners in the
             custody of the Suffolk County Sheriff’s
             Department and housed in the SCCF and who were
             or will be released from the SCCF on or after
             April 5, 2009, with separate subclasses for
             those persons detained in Riverhead and
             Yaphank.

(See Aug. 29, 2016 Order, Consol. Action Docket Entry 428,
at 2-3.)

On August 29, 2016, this Court in the Consolidated Action
adopted Magistrate Judge Gary R. Brown’s Report and
Recommendation and granted the Defendants’ cross motion to amend
the class definitions to “exclude all Suffolk County
Correctional Facility inmates ‘who were or have been housed
exclusively at the new jail facility in Yaphank, New York.’”
(Aug. 29, 2016 Order at 3-5.)


                                   2
        2.    Any claims in the instant Complaint that are not
              included in the Consolidated Amended Complaint in Butler
              shall be severed (see Order of Consol. at 17 (describing
              the process for proceeding with any severed claims after
              the resolution of the Consolidated Action)); and

        3.    Plaintiff, as a member of the class, shall be
              represented by pro bono counsel, Shearman & Sterling
              LLP.2

A copy of the Order of Consolidation and the operative complaint

in Butler--the Consolidated Amended Complaint (Consol. Am. Compl.,

Consol. Action Docket Entry 334)--are annexed to this Order.

              If Plaintiff does not wish to proceed as a member of the

Consolidated Action, he must so indicate in a letter to the Court

within thirty (30) days of receiving a copy of this Order.                 Upon

receipt of such a letter, the Court will direct the Clerk of the

Court    to   sever   this   Complaint       from   the   Consolidated   Amended

Complaint and reopen and reinstate his individual pro se action.

              For the foregoing reasons, Plaintiff’s application to

proceed in forma pauperis is GRANTED and the Clerk of the Court is

directed to CONSOLIDATE this matter with Butler, et al. v. DeMarco,


2   Counsel’s mailing address is:

                   Daniel Hector Rees LaGuardia, Esq.
                   Shearman & Sterling
                   599 Lexington Avenue
                   New York, NY 10022

Counsel’s telephone number is: (212)848-4000.

                                         3
et al., No. 11-CV-2602; to mail a copy of this Order, the Order of

Consolidation, and the Consolidated Amended Complaint to Plaintiff

at his last known address; and to mark this case CLOSED.


                                    SO ORDERED.


                                    /s/ JOANNA SEYBERT______
                                    Joanna Seybert, U.S.D.J.

Dated:    January   10 , 2019
          Central Islip, New York




                                4
